Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brice Dumais on 07 February 2022.

The application has been amended as follows: 
	IN THE CLAIMS

	Claim 1 was replaced by the following:

--1.	A burner system for the combustion of a hydrocarbon feedstock with an oxidant, comprising at least one burner body and a cooling circuit, wherein:
the burner system comprises a fuel side and an oxidant side; 
the at least one burner body comprises a cooling chamber connected to said cooling circuit for the passage of a cooling fluid;
wherein: 
said cooling circuit comprises a reservoir tank for said cooling fluid and a circulation pump; 


Claim 2 was replaced by the following:
--2. 	The burner system according to claim 1, wherein said at least one pressure equalizing line is arranged to provide a fluid communication of said fuel side with a region of the reservoir tank which is above a liquid level of the cooling fluid, so that the pressure of said at least one pressure equalizing line is transferred to a free surface of the cooling fluid contained in the reservoir tank.-- 

Claim 3 was replaced by the following:
--3.	The burner system according to claim 2, wherein the cooling fluid contained in the reservoir tank acts as a seal against a mass transfer from said at least one pressure equalizing line into any part of the cooling circuit other than the reservoir tank.  

Claim 4 was replaced by the following:
--4.	The burner system according to claim 1, wherein said at least one burner body comprises a fuel duct, and said at least one pressure equalizing line provides a fluid communication directly between said fuel duct, and said reservoir tank.-- 

Claim 5 was replaced by the following:
--5.	The burner system according to claim 1, said at least one pressure equalizing line being arranged to connect the reservoir tank with a fuel inlet.--   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Marion in view of Schmidtke shown in prior office action.  However the combination fails to clearly teach fluid communication between cooling fluid reservoir and the fuel source side.  It would not have been obvious to modify the combination to have the cooling fluid in communication with the fuel side because it would change cooling fluid temperature and the cooling effect would be greatly reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762                                               

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762